Citation Nr: 0738889	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-41 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of dislocation of the right knee. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from January 2004 to August 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Regional Office 
(RO) in Houston, Texas which assigned a 20 percent rating for 
residuals from a post-traumatic patellar dislocation of the 
right knee.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The veteran's right knee disability is manifested by 
complaints of pain, popping, effusion, subluxation of the 
patella, and episodes of locking.  

3.  MRI scans of the veteran's right knee conducted in April 
of 2006 indicated mild medial joint space narrowing.  


CONCLUSION OF LAW

1.  The criteria for the entitlement to a disability rating 
of more than 20 percent for disability of the right knee have 
not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 3257, 5258, 
5260, 5261 (2007).

2.  The criteria for a separate 10 percent evaluation, for 
degenerative arthritis of the right knee have been met. 38 
U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.



 
VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and the appellant was afforded a VA medical 
examination on March 2006.  Significantly, neither the 
appellant nor his or her representative has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006). See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994);  Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Separate, compensable evaluations may be afforded for 
manifestations that are not contemplated in the Rating 
Schedule.  See Esteban v. Brown,  6 Vet. App. 259, 262 
(1994);  see also VAOPGPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGPREC 9-2004 (September 17, 2004).  In 
Johnson v. Brown, 9 Vet. App. 7,11 (1996) it was held that a 
rating for subluxation of a knee under 38 C.F.R. § 4.71a, DC 
5257 was not predicated on loss of range of motion, and thus 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  

The Board is free to consider whether a separate, compensable 
evaluation may be limited for findings of degenerative 
arthritis with limitation of motion in the right knee joint 
that is otherwise noncompensible under Diagnostic Codes 5260 
and 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.  
(2007).

With respect to knee disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5261, set forth relevant 
provisions.  Specifically, Diagnostic Code 5256, which 
governs ankylosis of the knee permits a 30 percent rating for 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, while a veteran will garner 
a 40 percent rating with flexion between 10 and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  When a veteran has 
flexion between 20 degrees and 45 degrees, he will generate a 
50 percent rating and knee ankylosis that is extremely 
unfavorable, with flexion at an angle of 45 degrees or more 
warrants a maximum 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  

Diagnostic Code 5257 governs other impairment of the knee.  
It assigns respective ratings of 10, 20 and 30 percent for 
slight, moderate or severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Code 5258 provides for a maximum 20 percent 
evaluation for cartilage, semilunar, dislocated with frequent 
episodes of "locking," pain, and effusion into the joint, 
while Diagnostic Code 5259 allows a maximum of 10 percent for 
cartilage, semilunar, removal of, symptomatic.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5259.      

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of 
leg flexion, Diagnostic Code 5260 allows a zero percent 
rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited 
to 30 degrees, and a maximum of 30 percent for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Diagnostic Code 5261, which governs limitation of leg 
extension, provides a zero percent rating for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for a limitation to 15 degrees, 30 
percent for a limitation to 20 degrees, 40 percent for 
extension limited to 30 degrees, and a maximum of 50 percent 
for a limitation to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

An examination of service medical records indicates that in 
February of 2004 the veteran dislocated his right kneecap 
during hand to hand combat training.  He was ultimately 
referred to an orthopedic specialist and placed on a physical 
therapy program.

In May of 2004 the veteran's case was taken up by a Medical 
Review Board.   The Review Board noted that the veteran 
continued to have swelling and pain in his right knee.  The 
pain was noted to be aggravated by stair climbing and walking 
long distances.   A physical examination was conducted at 
that time which indicated no effusion and full range of 
motion.  There was some tenderness, but no instability noted.  
The veteran was found to be unable to physically participate 
in training and was released from service.  

Post-service, in March of 2005, the veteran reported knee 
pain that was aggravated by prolonged walking and climbing 
stairs.  The veteran also stated that he had dislocated his 
kneecap three times since his medical discharge in August of 
2004.  

An MRI was conducted in March of 2006 which indicated mild 
medial joint space narrowing with eburnation of the articular 
surface.  A VA examination was also conducted at that time.  
The veteran's claims file was reviewed and the veteran's 
diagnosis of post-traumatic patellar dislocation was noted.  
It was also noted that the veteran "...had an I&D of his right 
knee for osteomyelitis as an infant."  

The veteran reported constant pain, grinding, popping, and 
continued occasional dislocation of the right knee.  Physical 
examination revealed that range of motion was limited to 10 
degrees extension and 100 degrees flexion.  (The Board notes 
that normal range of motion for the knee is said to be 0 
degrees extension and 140 degrees flexion.)  The examiner 
noted also noted joint locking at 10 and 100 degrees.   

Although the Rating Schedule does list specific disability 
ratings for loss of flexion and extension, the Schedule does 
not address additional ratings for locking and recurring 
dislocation as described by the veteran.  The Board notes 
that the Schedule assigns a 10 percent rating to extension 
limited to 10 degrees, and a 0 percent rating for flexion 
limited to 100 degrees.   However, the RO chose Diagnostic 
Code 5258, (cartilage, semilunar, dislocated, with frequent 
periods of "locking," pain, and effusion into the joint), 
and a 20 percent rating, as the most analogous to the 
veteran's symptoms.  

Given that the veteran's range of motion does not appear to 
meet the criteria for a rating higher than 10 percent, and 
that the veteran's symptoms do not appear to more closely 
resemble any other Diagnostic Code, the Board finds that the 
preponderance of the evidence supports the 20 percent rating 
awarded by the RO.  

The Board has also given consideration to the possibility of 
assigning separate evaluations for the veteran's service- 
connected right knee disability under Diagnostic Codes 5003 
and 5257. See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 
62 Fed. Reg. 63,604 (1997) [a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability]; VA O.G.C. 
Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 
(1998) [if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X- 
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 
4.59]. See also Esteban, 6 Vet. App. at 261 (1994) [separate 
disabilities arising from a single disease entity are to be 
rated separately]; but see 38 C.F.R. § 4.14 [the evaluation 
of the same disability under various diagnoses is to be 
avoided].  

In this case, a March 2006 MRI indicated that the veteran was 
displaying mild medial joint space narrowing with eburnation 
of the articular surface.  As a result, the Board finds that 
the veteran meets the criteria for a diagnosis of arthritis 
under Diagnostic Code 5003 and a separate additional 
disability rating of 10 percent.  


ORDER

Entitlement to an increased initial rating in excess of 20 
percent for residuals of dislocation of the right knee is 
denied.  

Entitlement to a disability rating of an additional 10 
percent for arthritis of the right knee is granted.  


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


